Citation Nr: 0120486	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling. 

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
November 1945.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in January 1996, 
which, in part, denied an increased rating for service-
connected anxiety reaction with depression, then rated 30 
percent disabling.  A June 1998 rating decision granted an 
increased, 50 per cent, rating for the anxiety reaction with 
depression.  Subsequently, the RO recharacterized the 
veteran's disability as PTSD.  A January 1999 rating decision 
denied TDIU.  The veteran timely perfected appeals regarding 
both issues.

The veteran asserted that, he is entitled to an earlier 
effective date for the grant of the increased, 50 per cent, 
rating for PTSD.  As the issue has not yet been addressed, it 
is referred to the RO to take the necessary steps to fully 
develop and adjudicate this issue.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms including 
nightmares, anxiety, avoidance of people, and difficulty but 
not inability for establishing and maintaining effective work 
and social relationships, and without symptoms which 
interfere with routine activities or affect the ability to 
function independently.  More than considerable social and 
industrial impairment is not demonstrated.

2.  Service connection has been established for PTSD, rated 
as 50 percent disabling, and for cold injury residuals of 
both feet, each rated 10 percent disabling.  The combined 
evaluation is 60 percent.  

3.  The veteran's service-connected disabilities alone are 
not shown to preclude him from performing all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. Part 4, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155  (West 
1991); 38 C.F.R. §§ .321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background  

In a Statement in Support of Claim, received in November 
1995, the veteran requested a rating in excess of 30 percent 
for his service-connected psychiatric disorder.  He stated 
that the condition had worsened significantly over the past 
four to five years and that he last worked in 1988.  

The Board notes that the veteran served in the European 
Theater during World War II and was a prisoner of war (POW) 
of the German government.  

The veteran's treatment records reveal that he has been 
treated for psychiatric disorders since separation from 
service.  

A VA examination was conducted in February 1996.  The veteran 
stated that he had become more isolated from people over the 
past two to three years, and that being around other people 
caused him to shake and sweat.  He stated that he spent most 
of his time working around his farm.  The veteran stated that 
he had periods of depression with a low energy level, crying 
spells and occasional thoughts of suicide.  Medication helps 
him sleep.  The veteran had been married for 50 years.  
Examination noted that the veteran was alert, oriented and 
cooperative.  Mood was OK with a depressed affect.  His 
speech was slow and soft.  There was some psychomotor 
retardation.  Processes, although somewhat slowed, were 
logical and goal oriented.  Thought content was devoid of 
auditory or visual hallucination, or delusion.  The veteran 
reported suicidal ideation with no planning.  There was no 
homicidal ideation.  Memory was fair for immediate, recent 
and remote events.  The veteran's intelligence was noted to 
have been in the average range.  The veteran had partial 
insight into his condition.  The diagnosis was dysthymic 
disorder.  The examiner stated the veteran's level of 
disability, considering his decreased interaction to have 
been mild to moderate.  

A progress note dated in June 1996 from the veteran's VA 
social worker is of record.  The social worker noted that the 
veteran experienced severe combat in World War II and was a 
POW.  He also experienced starvation, frozen feet, body lice, 
the loss of fellow servicemen and the loss of his son who 
died in Vietnam.  The social worker concurred in the 
veteran's request for a higher rating for his service 
connected psychiatric disorder.  

A VA vascular examination was conducted in November 1997.  
The diagnoses were history of severe cold exposure in 1944 
with subjective complaints of foot pain, and history of 
athlete's foot in June 1945 without residuals.  The examiner 
stated that there was no evidence of peripheral vascular 
disease or frostbite on examination that would account for 
the veteran's foot pain.  The veteran did not exhibit the 
classic signs of frostbite such as onychomycosis or scaly 
rash, cold feet, blanching or discoloration of the foot area.  

A VA mental disorders examination was conducted in December 
1997.  The veteran noted that he was always a very hard 
worker, working ten to twelve hours per day as an automobile 
salesman.  He retired in 1978 or 1979 and his symptomatology 
had been getting worse since then.  He had one psychiatric 
hospitalization in 1969 due to the death of his son in 
Vietnam.  He enjoyed working on his farm, restoring an old 
house and working with cows.  Examination noted that the 
veteran's grooming was good.  He was oriented to time, place 
and person.  He appeared somewhat anxious and mildly 
depressed.  There was no evidence of hallucinations or 
delusions.  The veteran was able to remember three objects 
over five minutes.  The diagnosis was PTSD.  The examiner 
stated that the veteran's psychiatric symptoms had been 
getting worse, particularly his discomfort around people.  
The examiner considered the veteran to have been moderately 
disabled from his psychiatric disorder.  

A letter from 	the veteran's private podiatrist, A. L. 
Glover, D. P. M., was received in February 1998.  The 
podiatrist stated that the veteran suffered severe frostbite 
injuries resulting in lifelong symptoms which are becoming 
worse with age.  The podiatrist stated that the veteran 
presented with neuropathy-type changes, such as loss of 
proprioception and vibratory sensation, and increased 
hypersensitivity to sharp/dull sensations.  The veteran also 
complained of pain with ambulation.  The podiatrist stated 
that the veteran was 30 percent disabled due to his 
frostbite.  

A VA cold injury examination was conducted in March 1998.  
The veteran denied a history of peripheral vascular disease 
or that his feet ever blanched or turned purple.  The veteran 
stated that he had some vague paresthesias of both feet, as 
well as some mild loss of vibratory sensation and 
proprioception with hypersensitivity to sharp touch.  The 
examiner stated that the veteran may have suffered some mild 
degree of frostbite, although there was no documentation of 
this in the veteran's record.  However, the veteran did not 
present the typical symptoms of frostbite on this or the 
prior VA examination.  Foot examination found no edema, 
clubbing, blanching, discoloration or cyanosis.  The feet 
were warm and dry throughout.  The dorsalis pedis and 
posterior tibial arteries were 3+, bilaterally.  The 
diagnosis was possible frostbite injury with mild symptom 
complex, currently; however, without typical features of 
frostbite.  The examiner stated that the veteran's claims 
file had no documentation of a frostbite injury.  

A June 1998 rating decision granted an increased, 50 per 
cent, rating for the anxiety reaction with depression.  
Subsequently, the RO recharacterized the veteran's disability 
as PTSD.  

A VA mental disorders examination was conducted in June 1999.  
The veteran complained that he forgets names, dislikes being 
around people, has difficulty sleeping, and has nightmares.  
He estimated that he was depressed 30 percent of the time.  
Examination noted that the veteran was neatly dressed.  He 
appeared tired and mildly depressed.  He denied 
hallucinations and delusions.  The diagnosis was PTSD.  A GAF 
score of 50 with serious impairment in social and 
occupational function was given.  The examiner considered the 
veteran to have been moderately to severely disabled due to 
his psychiatric disorder.  

A VA progress note dated in April 2001 is of record.  The 
veteran stated that his sleep was somewhat fragmented with 
occasional nightmares.  His appetite was good, and his energy 
level was fair.  The veteran stated that his mood was 
terrible and that he was satisfied with his current 
medication.  Examination noted that the veteran was alert, 
cooperative, neatly dressed and groomed.  He had a full range 
affect.  His mood was euthymic.  His speech was unremarkable.  
His thought processes were linear and goal directed.  There 
was no delusions, hallucinations, or suicidal or homicidal 
ideation.  The veteran's judgment and insight were good.  He 
was oriented times four.  The examiner stated that the 
veteran's mood typically improved in springtime, diagnosed 
baseline PTSD, and assigned the veteran a GAF of 70.  

In written statements and testimony the veteran stated that 
he worked long hours as an automobile salesman.  However, in 
1985 or 1986, at age 68, the veteran discontinued his job due 
to the poor local economy, angina pains and forgetfulness.  
The veteran also stated that he was fired from that job due 
to a disagreement with his superiors over a down payment made 
by a customer.  He and the customer said that the payment was 
made and his superiors said that it wasn't.  The veteran 
stated he did not seek another job because he was 68 years 
old.  He also stated that he could still be working but he 
currently has problems with his memory and interacting with 
people due to his service-connected psychiatric disorder.  
The veteran stated that the treatment and medication for his 
psychiatric disorder helps but he is still very tense, 
agitated, depressed, lacks energy, is forgetful and avoids 
people.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
STATEMENT OF THE CASE sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries, according 
to the VA Schedule of Rating Disabilities (Rating Schedule).  
38 U.S.C.A. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 4.1.  
Different diagnostic codes identify various disabilities.  38 
C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. 4.1, 4.10.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  38 C.F.R. 4.130.  The 
principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which produce impairment of 
earning capacity.  38 C.F.R. 4.129.  In particular, two of 
the most important determinants of disability are time lost 
from gainful work and decrease in work efficiency.  Id. 
Therefore, repeated psychotic periods, without long 
remissions, may be expected to have a sustained effect upon 
employability until elapsed time in good remission and with 
good capacity for adjustment establishes the contrary.  Id. 
Ratings are assigned which represent the impairment of social 
and industrial adaptability based on all of the evidence of 
record.  Id.  When there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. 4.7 (2000).

Effective November 7, 1996, the Rating Schedule for Mental 
Disorders, was amended and re-designated as 38 C.F.R. 4.130.  
61 Fed. Reg. 52,700 (Oct. 8, 1996).  The veteran has had 
examinations and been rated under both sets of applicable 
rating criteria for psychiatric disabilities.  The RO has 
considered the veteran's claim under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas, as the 
revised regulations were not lawfully effective.  Therefore, 
although evidence dated both before and after the change in 
the regulatory criteria must be considered, before November 
7, 1996, the Board may only apply the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply the version more favorable to the veteran.  See DeSousa 
v. Gober, 10 Vet. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (Apr. 10, 2000)

The criteria formerly provided that a 50 percent evaluation 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms reliability and flexibility levels are so reduced to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to retain employment.  A 100 percent evaluation 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected so as to result in 
the virtual isolation of the veteran and his disturbed 
thought or behavioral processes associated with daily 
activities such as panic and explosions of aggressive energy 
result in a profound retreat from mature behavior so as to 
affect the veteran that he is demonstrably unable to obtain 
or retain employment.  Social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all the findings.  38 C.F.R. 4.132, DC 
9411, note (1) (1996).

The new criteria provide that a 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long term memory; impaired judgment; and impaired 
abstract thinking; disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is in order if 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant, near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The 100 
percent evaluation is in order if there is total occupational 
and social impairment.  38 C.F.R. 4.132, Diagnostic Code 9411 
(2000).

Upon review of the above-discussed old and new schedular 
criteria and the evidence of record, the Board concludes that 
under the applicable criteria, the assigned 50 percent rating 
is appropriate.  As demonstrated by clinical findings, 
symptomatology associated with PTSD include depression, 
anxiety, forgetfulness, nightmares and avoidance of people.  
Upon comparing the veteran's current symptomatology with the 
Rating Schedule, the evidence establishes that impairment 
attributable to his PTSD is commensurate with a 50 percent 
rating under both the old and the new criteria.

Under the old criteria, the veteran's impairment may be 
described as considerable, in light of the findings addressed 
above. In accordance with the new criteria, the Board points 
out that several of the factors enumerated at the 50 percent 
level are absent, such as panic attacks, difficulty 
understanding complex commands, and impaired judgment.  As 
illustrated through references to his avoidance of people, 
the record establishes that has difficulty maintaining 
effective work and social relationships.  Accordingly, a 50 
percent evaluation adequately addresses the veteran's degree 
of impairment attributable to PTSD.

Further, the record shows that the criteria required for a 70 
percent rating are not met.  The veteran maintains a 
relationship with his family, occasionally with friends as 
noted in various statements, for example, and other instances 
in the record reflect that he socializes to some degree.  
Further, while not at a high level, he has been able to 
function in spite of his PTSD symptomatology.  The record 
shows that the veteran is able to tend to his farm and cows 
and restore a house in his mid-seventies.  The Board also 
notes that the veteran's latest GAF score was 70.  In view of 
the aforementioned, the evidence does not establish severe 
social and industrial impairment.  38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996).

In addition, the veteran was oriented to time, place and 
person, and his intellectual functioning appeared to be 
average.  On recent examination, his judgment appeared to be 
generally intact.  The record does not reflect evidence of 
current suicidal or homicidal ideation or evidence of 
delusions or hallucinations.  There is no demonstration in 
the record of deficiencies in most areas due to symptoms such 
as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; or neglect of personal appearance and hygiene.  
The most recent VA progress note of record noted that the 
veteran was alert, cooperative, neatly dressed and groomed.  
He had a full range affect.  His mood was euthymic.  His 
speech was unremarkable.  His thought processes were linear 
and goal directed.  There was no delusions, hallucinations, 
or suicidal or homicidal ideation.  The veteran's judgment 
and insight were good.  He was oriented times four.

In light of the clinical findings of record, particularly 
those noted above, the criteria for a 70 percent evaluation 
is also not met under the revised schedular criteria.  38 
C.F.R. 4.132, Diagnostic Code 9411 (2000).

In view of the foregoing, the Board concludes that the 
symptoms associated with the veteran's PTSD disability are 
consistent with a 50 percent evaluation.  See Diagnostic Code 
9411.  The Board stresses that the evidence, as discussed 
above, does not reflect that the veteran's PTSD more nearly 
approximates the criteria required for a 70 percent 
evaluation.  The provisions of 38 C.F.R. 4.7 are not for 
application.

Upon consideration of the factors enumerated above, 
impairment beyond that contemplated by the veteran's current 
rating has not been shown. The Board notes that the 
provisions of 38 U.S.C.A. 5107(b) are also not for 
application in this case, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  An increased rating, therefore, is not warranted.

Further, the evidence of record does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment, frequent 
periods of hospitalizations or regular treatment, or the use 
of regular medication as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2000).

Total Rating Based on Individual Unemployability due to
Service-Connected Disability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16.

In determining entitlement to a total rating based upon being 
individually unemployable due to a service-connected 
disability, non-service-connected disabilities cannot be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91, (1992).  
Moreover, the sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and emotional acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The assignment of a total rating must be based on a 
determination "that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age."  38 C.F.R. § 3.341(a).

In this case, service connection has been established for 
PTSD, rated as 50 percent disabling, and for cold injury 
residuals of both feet, each rated 10 percent disabling.  The 
combined evaluation is 60 percent.  Thus, the veteran does 
not meet the schedular criteria discussed by the provisions 
of 38 C.F.R. § 4.16.

Accordingly, VA must consider the veteran's claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis.  Fanning v. Brown, 4 Vet. App. 225 
(1993).  An exceptional case includes marked interference 
with employment or frequent periods of hospitalization.  
Moyer v. Derwinski, 2 Vet. App. 289 (1992).  The Board notes 
the veteran's contentions that he is unable to work do to his 
PTSD symptomatology.  However, the veteran has not submitted 
medical evidence to show that he is experiencing marked 
interference with employment or frequent periods of 
hospitalization because of the service-connected disabilities 
alone.  The Board also notes that two VA examinations of his 
feet found minimal residuals of his service-connected cold 
injury.  In fact, the evidence of record serves to show that 
he worked until he was 68, and either left his job or was 
fired because of a disagreement over whether a down payment 
was made by a customer.  The Board notes that the veteran's 
forgetfulness did not play a part in this incident as the 
veteran remembered that the customer paid that down payment 
and that the customer confirmed that he made the payment.  
The veteran did not seek further employment.  The Board also 
notes that the veteran, now in his mid-seventies, is still 
able to tend to his farm, cows and restore a house.  

Consequently, the Board finds that the claim for a total 
rating based on individual unemployability due solely to his 
service-connected disabilities must be denied.  See 38 
U.S.C.A. § 5107(a).
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied

The claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

